Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15, 25-27 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey Sr. et al. (9,676,535). Claims 1-7, 13-19, 25-31 and 37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbierz et al. (5,590,776). Each discloses a package carrier (100; 20C; respectively) for holding at least two container packages and a blank, the inferred but not claimed as a component, container packages each having a top panel (top of CP; shown cap), at least one side panel (vertical side of C; side of shown bottle), and a plurality of container retention features (portions of F engaging 109; portions of the cap engaging 71), the claimed empty package carrier and blank (Figure 3; Figures 11 and 12) comprising a plurality of panels comprising a top panel (138-144; panel including 29c) and at least one attachment panel (106 and/or its mirror image part in Figure 1; 23c or 25c), a handle (163; 41 and 41) and the top panel for attachment to a top of the at least two container packages (one at 138 and 140, the other at 142 and 144; one on either side of 41 and 41) such that the at least two container packages are joined to the package carrier at .
As to claim 25, each further discloses providing a package carrier for two container packages. 
As to claims 2, 14, 26 and 38, Spivey Sr. et al. and Galbierz et al. each disclose the at least one attachment panel (mirror image portion of 106 in Figure 1; 23c) for attachment to one container of the respective plurality of containers when the carrier is applied thereto. 
As to claims 3, 15, 27 and 39, each of Spivey Sr. et al. and Galbierz et al. disclose multiple attachment panels (106 and its mirror image part in Figure 1; both 21c in Figure 12). 
	As to claims 4, 16, 28 and 40, Galbierz et al. further disclose the handle (41 and 41) comprising front (41) and back (41) panels foldably connected and the attachment panel foldably connected to the top panel.
	As to claims 5, 17, 29 and 41, Galbierz et al. further discloses at least one reinforcement panel (21c) reinforcing the handle. 
	As to claims 6-7, 18-19, 30-31 and 42-43, Galbierz et al. further disclose the handle (41 and 41) of a variable configurable foldable construction.

Applicant’s arguments, filed March 8, 2021, with respect to the previous rejections of claims 1-7, 13-19, 25-31 and 37-43 under the art as previously set forth have been fully considered and are persuasive. Therefore, the rejections employing Kerrigan and WO 94/22738 have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of each of Spivey Sr. et al. and Galbierz et al. in view that the container packages are not included as a component of the claimed invention.

In view of the newly presented grounds of rejection, this action is made non-final.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                

Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG